Citation Nr: 0301171	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran was on active duty from February 1943 to 
November 1945.  He was a prisoner of war (POW) of the 
German Government from February 1944 to April 1945.  The 
veteran died in June 1999.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied service connection for the 
cause of the veteran's death.

This case was previously before the Board in March 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  The death certificate indicated the veteran died of 
cardiovascular collapse due to or a consequence of lung 
cancer.

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD) and 
ischemic heart disease.

3.  The veteran's lung cancer was not evident in service 
and did not manifest itself until many years after 
service.

4.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service.

5.  Medical evidence showed that the veteran's ischemic 
heart disease or PTSD did not directly cause or materially 
or substantially contribute to the onset of the veteran's 
death.

6.  The medical issues relating to the claim of service 
connection for cause of the veteran's death do not involve 
such complexity or controversy as to warrant an 
independent medical opinion. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did 
not cause or contribute to the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2002).

2.  An independent medical opinion regarding the claim for 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.328, 20.901 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through the July 1999 rating decision, January 2000 
statement of the case, December 2002 supplemental 
statement of the case, and correspondence dated in August 
1999 and April 2001, the appellant and her representative 
have been notified of the law and regulations governing 
entitlement to the benefit sought, the evidence which 
would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, 
a March 2001 Board remand informed the appellant of the 
VCAA and VA's duty to assist under the new law.  The Board 
also finds that the aforementioned documents collectively 
meet the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of 
the foregoing, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been provided ample 
opportunity to submit such information and evidence.

Factual Background

Service medical records are negative for complaints or 
findings related to lung cancer.

Private medical records dated in November 1981 reported a 
history of chest pain that began in May 1980.  The results 
of a cardiogram were abnormal.  He was found to have 
abnormal cardiac valves in August 1981.  

Medical records from the Ann Arbor VA Medical Center 
showed that from February 1992 to December 1993 the 
veteran was treated for a number of disorders.  His 
medical history noted diagnoses for anemia, coronary 
artery disease, status post coronary artery bypass graft, 
carotid stenosis, hiatal hernia, and hypertension.

Medical records from Renu Soni, M.D., included a July 1996 
consultation report that indicated the veteran was 
recently diagnosed with lung cancer.

Private medical records showed that the veteran's lung 
cancer was treated with chemotherapy and radiation from 
beginning in July 1996.

The veteran underwent VA examinations in June 1998.  He 
had a history of coronary artery disease and underwent a 
bypass graft in 1992.  He was currently asymptomatic on 
slightly moderate physical exertion.  He also had a 
history of chronic atrial fibrillation and carcinoma of 
the right lung.  His lung cancer was currently 
asymptomatic.  The diagnoses were PTSD, coronary artery 
disease, right lung carcinoma, status post carotid artery 
bypass graft, and atrial fibrillation.

The veteran completed a nicotine/tobacco dependence 
questionnaire that was received in July 1998.  He reported 
that he began smoking in 1943 and quit in 1980.

In March 1999, the RO granted service connection for 
ischemic heart disease, which was rated as zero percent 
disabling, and PTSD, which was rated as 30 percent 
disabling.  Service connection was not granted for 
dementia, peripheral vascular disease of the right leg, 
carotid arteriosclerosis with endarterectomy, atrial 
fibrillation, tubular adenoma of the gastrointestinal 
tract, carcinoma of the lung due to tobacco use in 
service, and nicotine dependence that began during 
military service.

A death certificate shows that the veteran died at home in 
June 1999.  The immediate cause of death was reported as 
cardiovascular collapse with the underlying cause being 
lung cancer.  An autopsy was not performed.

A statement from Dinesh C. Thekdi, M.D. received in 
November 1999 indicated that the physician had treated the 
veteran for many years for ischemic heart disease, 
coronary heart disease, and a history of coronary artery 
bypass surgery.  The veteran had been taking Lopressor and 
an aspirin every day for his condition.

Malcolm W. Lentz, M.D., indicated in a statement dated in 
November 1999 that he first saw the veteran in May 1999 at 
which time he was treated with a thoracentesis right tube 
thoracotomy.  At that time, the diagnoses were cancer of 
the right lung, probable recurrence, empyema of the right 
lung due to Alpha strep and secondary to malignancy, 
history of carotid endarterectomy and arterial surgery, 
and history of seizures.  He opined that it was possible 
that ischemic heart disease contributed to the veteran's 
cardiovascular collapse.

The appellant testified in September 2000 during a video 
conference that she believed the RO's characterization of 
the cause of the veteran's death as lung cancer that 
resulted in cardiovascular collapse was different from the 
death certificate that listed cardiovascular collapse as 
the cause of death and lung cancer as secondary.  Her 
contention was that since the veteran was service-
connected for ischemic heart disease and he died of 
cardiovascular collapse, then his service-connected 
disability must have contributed to his death.  It was her 
understanding that the veteran's lung cancer was only 
secondary to the cause of death, therefore, the RO should 
not turn it around to be the primary cause of death.  It 
was agreed that the case would not be decided for 30 day 
to allow for the submission of additional supporting 
evidence.  No additional evidence was received.

In correspondence to the appellant dated in April 2001, 
the RO requested treatment information for ischemic heart 
disease and completed authorization forms in order to 
obtain additional medical records.

In November 2002, the veteran's claims file was reviewed 
by a VA cardiologist.  The physician explained that 
"cardiovascular collapse" was a vague, non-specific term, 
and that without medical records that addressed the events 
surrounding the death it would be impossible to ascribe 
his pre-existing, stable heart condition as the proximate 
cause of death.  In addition, cardiac arrest is the 
ultimate cause of everyone's death, with or without heart 
disease.  With regard to the veteran's ischemic heart 
disease, there was little medical evidence to substantiate 
the appellant's contention that the veteran had severe 
ischemic heart disease.  The medication mentioned in Dr. 
Thekdi's letter was commonly used to treat mild ischemic 
heart disease.  The opinion provided by Dr. Lentz was a 
supportive statement and not medical evidence.  The file 
was also reviewed by another VA physician and both agreed 
that it was not as likely as not that the veteran's 
stable, asymptomatic ischemic heart disease contributed in 
a substantial or even marginal fashion to his proximate 
cause of death, namely recurrent lung carcinoma.  

Analysis

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause death.  For a 
service-connected disability to be the cause of death, it 
must singly, or together with some other condition, be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Generally, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  
1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will be 
presumed for certain chronic diseases if they are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Moreover, service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury. See 
38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. 
App. 183, 187-89 (1993).  That regulation has been 
interpreted to permit service connection for the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Under such circumstances, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

In the case at hand, the appellant contends that it was 
the veteran's ischemic heart disease rather than lung 
cancer that was the underlying cause of the veteran's 
death based on the death certificate, which listed 
cardiovascular collapse as the immediate causes of death.

With regard to her specific contention, the Board notes 
that there is no medical evidence that the veteran's death 
was due to his service-connected ischemic heart disease or 
that it contributed in any way to the onset of death.  At 
the time of his death, his ischemic heart disease had a 
zero percent disability rating.  Although a private 
physician opined that ischemic heart disease could have 
contributed to the veteran's death, the statement has 
little probative value because it was not supported by 
medical evidence.  Moreover, to state that there was a 
possible connection is vague and does not support a 
finding that there was sufficient probability of a 
relationship between ischemic heart disease and the cause 
of the veteran's death.  On the other hand, the veteran's 
file was reviewed by a VA cardiologist and another VA 
physician, both of whom opined that the veteran's ischemic 
heart disease did not even play a marginal role in the 
proximate cause of death.  In rendering this opinion, the 
physician noted that the veteran's ischemic heart disease 
was asymptomatic and that the medication he was on was 
commonly used for mild symptomatology.  With regard to the 
appellant's contention, the physician indicated that every 
death is the result of cardiac arrest, therefore heart 
disease does not have to be present.

As indicated previously, the appellant has not contended, 
and the evidence does not support, that the veteran's lung 
cancer, which was the underlying cause of death, was 
incurred in or aggravated by service.  There is no medical 
evidence in service of a nicotine dependence or any other 
disorder that aggravated lung cancer or otherwise 
contributed to the onset of lung cancer; therefore, no 
issue of service connection for the cause of the veteran's 
death on the basis of contribution to death or aggravation 
of lung cancer causative of death by a service-connected 
disability is implicated by the evidence of record.  See 
38 C.F.R. § 3.312(c) (2002).  Further it is noted that the 
cancer was first demonstrated many years after service 
separation.

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  
As such, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

The appellant's representative has requested that an 
independent medical opinion be obtained with respect to 
his claim for service connection for cause of the 
veteran's death.  An independent medical opinion may be 
obtained where the medical issues relating to a claim 
involve such complexity or controversy to warrant such an 
opinion.  38 U.S.C.A. § 109; 38 C.F.R. §§ 3.328, 20.901.  
In the present case, the cause of the veteran's death does 
not raise a complex or controversial medical issue.  The 
weight of the evidence is against a finding that the 
veteran's lung cancer, which resulted in death, was 
related to service.  


ORDER

Service connection for cause of the veteran's death is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

